Citation Nr: 0115396	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied an evaluation in excess of 40 
percent for varicose veins of the right lower extremity.

The Board notes that at the time of his hearing in March 2001 
the veteran referenced his prior appeal to the Board with 
respect to a vocational rehabilitation determination.  A 
review of the record reflects that vocational rehabilitation 
benefits were granted effective October 29, 1993, 
representing a complete grant of the benefit sought and thus 
terminating the appeal to the Board.  The veteran's benefits 
were discontinued by the RO September 20, 1994, for reasons 
set out in the vocational rehabilitation folder now 
associated with the claims file.  Re-entitlement to such 
benefits was then denied by the RO in July 1998.  The veteran 
was advised of such determination, and of his appellate 
rights.  It does not appear he disagreed with that 
determination.  The Board thus has no jurisdiction over the 
question of the veteran's entitlement to vocational 
rehabilitation benefits at this time.  If the veteran desires 
to pursue this matter, he should so inform the RO, which 
should respond appropriately to any such communication from 
the veteran.

The Board further notes that at the time of the March 2001 
hearing, the veteran asserted he had filed a notice of 
disagreement to the RO's denial of service connection for a 
hernia and stated he had received a statement of the case in 
response.  A review of the record reveals no statement of the 
case relevant to service connection for a hernia issued 
subsequent to either the October 1999 or February 2000 RO 
decision denying such benefit.  This matter is referred to 
the RO for clarification as to whether any notice of 
disagreement was received and/or whether a statement of the 
case was issued, and for indicated procedural action.


REMAND

The veteran is service-connected for varicose veins of the 
right lower extremity, evaluated as 40 percent disabling.  He 
has no other adjudicated service-connected disability.  He 
was most recently afforded a VA examination to determine the 
degree of severity of his right leg varicose veins in March 
1999.  At his March 2001 hearing before the undersigned, the 
veteran reported that his varicose veins had increased in 
severity since that time.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support a 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); cf. Glover v. West, 185 F.3d 
1328 (Fed. Cir. 1999) (No examination required in absence of 
evidence showing some increase in disability).  See also 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The veteran has also 
identified records of VA treatment for his lower extremity 
vascular problems in the last several years; such are not of 
record.

The Board further notes that the veteran's representative has 
raised the matter of entitlement to an extra-schedular rating 
for the right lower extremity varicose veins under 38 C.F.R. 
§ 3.321(b)(1) (2000) and that the veteran is also seeking a 
total rating based on unemployability due to service-
connected disability.  In the course of this appeal the 
veteran has further claimed entitlement to service connection 
for varicose veins of the left lower extremity, and has 
raised the matter of entitlement to service connection for a 
back disability, claimed as secondary to his service-
connected right lower extremity varicose veins.  The RO has 
not adjudicated these matters.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The veteran should be provided and 
requested to complete and return the 
appropriate form to claim entitlement to 
a total rating based on unemployability 
due to service-connected disability.

2.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for 
varicose veins of the lower extremities 
and/or for any back disorder.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder.  In 
any case, the RO should ensure all 
pertinent VA treatment or hospitalization 
records, not already of record, are 
associated with the claims file.

3.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

4.  Then, the RO should schedule the 
veteran for VA vascular and orthopedic 
examinations by physicians with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present disability of the lower 
extremity vascular system and of the 
back.  The examiners must review the 
claims folder before completing their 
examination reports.  

Any special diagnostic studies deemed 
necessary, including Doppler studies, 
should be performed.  

With respect to any currently present 
varicose veins of the left lower 
extremity, the vascular examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
military service or was caused or 
chronically worsened by the service-
connected right leg varicose veins.  The 
vascular examiner should identify all 
current manifestations of the service-
connected varicose veins, specifically 
addressing the presence or absence, 
frequency and/or duration of the 
following manifestations of varicose 
veins:  edema, aching, fatigue, use of 
compression hose, stasis pigmentation, 
eczema, ulceration, subcutaneous 
induration, and pain.  The vascular 
examiner should also provide an opinion 
concerning the impact of the service-
connected varicose veins on the veteran's 
ability to work.

The orthopedic examiner should identify 
any existing back disability, and provide 
an opinion as to whether it is at least 
as likely as not that the disability is 
etiologically related to the veteran's 
military service, or was caused or 
chronically worsened by the service-
connected varicose veins.  If a 
relationship is found to exist the 
examiner should identify objective 
manifestations of the identified 
disability and provide an opinion as to 
the impact of such on the veteran's 
employability.

The rationale for all opinions expressed 
must also be provided.

5.  The RO should then ensure that the 
above development has been completed and 
should undertake any other development or 
procedural actions it deems to be 
required to comply with the notice and 
duty to assist provisions of the.

6.  The RO should then adjudicate the 
matters of entitlement to service 
connection for left lower extremity 
varicose veins and for a back disability, 
with consideration of all potentially 
applicable laws and regulations to 
include 38 C.F.R. § 3.310 (2000).  The RO 
should also readjudicate the claim for an 
increased evaluation for varicose veins 
of the right lower extremity, to include 
consideration of whether the case should 
be referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  Unless it has 
been rendered moot, the RO should also 
adjudicate the claim for a total rating 
based on unemployability due to service-
connected disability(ies), to include 
consideration of whether the case should 
be referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1). 

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  The veteran should be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the supplemental statement 
of the case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

